Case 19-11743-JTD Doc639 Filed 03/12/20 Pagelof1

UNITED STATES BANKRUTPCY COURT
District of Delaware

Inte ) Chapter 11
)
Pancakes & Pies, Llc, Et Al. (fka Perkins & Marie Case No. 19-
)
Callender's, Lic) , 11743
)
(Jointly
)
Administered)
Debtors. )

NOTICE OF ADDRESS CHANGE

PLEASE TAKE NOTICE that Revere Packaging, LLC , a creditor in the above-referenced cases of the above-captioned debtors (the “Debtors”), directs
the Debtors and their representatives (including the claims and distribution agent appointed in these cases) to change its address for the purpose of
administering its claims (as scheduled by the Debtors) , and hereby requests that the services of any pleadings, notices, correspondence, ballots and
distributions relating to such claims be sent to the New Address set forth below, effective as of the date hereof.

Former Address New Address

Revere Packaging, LLC Revere Packaging, LLC c/o CRG Financial LLC
39 Pearce Industrial Road 100 Union Avenue

Shelbyville , KY 40065 Cresskill, NJ 07626

Dated: Thursday, February 13, 2020

 

Revere Packaging, LLC
39 Pearce Industrial Road
Shelbyville , KY 40065
